Detailed Action

1.	This Office Action is responsive to the Application 17/536,886 filed 11/29/2021.  Claims 1-22 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10609172, 10992766 and 11218560 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. James L. Katz (Reg. No. 42,771), on May 31st, 2022.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the section “REFERENCE TO RELATED APPLICATIONS” of the Specification as below:
[0001]		This application is a continuation under 37 C.F.R. § 1.53(b) of U.S. Pat. Application Ser. No. 17/207,881 filed March 22, 2021 now U.S. Pat. No. [[________]] 11,218,560, which is a continuation under 37 C.F.R. § 1.53(b) of U.S. Pat. Application Ser. No. 16/792,973 filed February 18, 2020 now U.S. Pat. No. 10,992,766, which is a continuation under 37 C.F.R. § 1.53(b) of U.S. Pat. Application Ser. No. 15/832,244 filed December 5, 2017 now U.S. Pat. No. 10,609,172, which claims the benefit of the filing date under 35 U.S.C. § 119(e) U.S. Provisional Patent Application Serial No. 62/491,040, filed April 27, 2017, the entire disclosures of which is hereby incorporated by reference.


9.	Please amend the claims as below:
Claim 18. (Currently amended) A memory management computing device comprising: 
a processor and a memory coupled therewith, the memory storing instructions that when executed by the processor cause the processor to perform the steps of:






    PNG
    media_image1.png
    9
    13
    media_image1.png
    Greyscale
 first data element, wherein first and second data elements are characterized by fifth parameter equivalent to the third parameter; and


Claim 22. (Currently amended) The memory management computing device of claim 18, further comprising 

10.	Claims 1-22 are allowed.

11.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and memory management computing device to perform the steps of: monitoring an amount of data corresponding to a plurality of data elements stored in a memory, wherein each data element includes first and second parameters characterizing an electronic transaction, the plurality of data elements being characterized by a third parameter; determining that the amount of data exceeds a threshold and based thereon: calculating a fourth parameter for the plurality of data elements based on a modification of the second parameter of each of the plurality of data elements as a function of the first parameter associated therewith; selecting one of the second parameters of the plurality of data elements; generating, based on the calculated fourth parameter and the selected second parameter, a value of a first data element as a function of a difference there between; generating a value of a second data element based on a difference between the selected second parameter and the generated value of the  
    PNG
    media_image1.png
    9
    13
    media_image1.png
    Greyscale
 first data element, wherein first and second data elements are characterized by fifth parameter equivalent to the third parameter; and transmitting the first and second data elements, via a communications network coupled with the processor, to another computer system in lieu of transmitting the plurality of data elements, the transmission consuming less bandwidth of the communications network, as set forth in the independent claims 1,9 and 18.  

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441